         Case 1:20-cv-11530-FDS Document 45 Filed 05/25/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
THOMAS TURNER, an individual, on       )
behalf of himself and others similarly  )
situated,                               )
                                        )
              Plaintiff,                )
                                        )                    Civil Action No.
              v.                        )                    20-11530-FDS
                                        )
LIBERTY MUTUAL RETIREMENT               )
BENEFIT PLAN; LIBERTY MUTUAL            )
MEDICAL PLAN; LIBERTY MUTUAL            )
RETIREMENT BENEFIT PLAN                 )
RETIREMENT BOARD; LIBERTY               )
MUTUAL GROUP INC.; LIBERTY              )
MUTUAL INSURANCE COMPANY;               )
and, DOES 1–50, Inclusive,              )
                                        )
              Defendants.               )
_______________________________________)

           MEMORANDUM AND ORDER ON DEFENDANTS’ MOTION FOR
                        SUMMARY JUDGMENT

SAYLOR, C.J.

       This is an action arising under the Employee Retirement Income Security Act of 1974

(“ERISA), 29 U.S.C. § 1001. Plaintiff Thomas Turner contends that defendants Liberty Mutual

Retirement Benefit Plan, Liberty Mutual Medical Plan, Liberty Mutual Retirement Benefit Plan

Retirement Board, Liberty Mutual Group Inc., and Liberty Mutual Insurance Company (together,

“Liberty Mutual”) incorrectly calculated his cost-share obligations for his post-retirement

medical benefits. Liberty Mutual calculates retirees’ post-retirement medical benefits in part

based on the retiree’s years of service with the company. Turner contends that his time of

employment at Safeco Insurance, prior to it being acquired by Liberty Mutual, were wrongfully
         Case 1:20-cv-11530-FDS Document 45 Filed 05/25/21 Page 2 of 3




excluded from that “years of service” component. Turner brings the action on behalf of himself

and all current and former Liberty Mutual employees who were previously employees of Safeco

Insurance and who participated in Liberty Mutual’s benefit plan.

       Liberty Mutual has moved for summary judgment on all claims. But the parties have

produced competing versions of what may be the critical document in the case: the “Liberty

Mutual Health Plan Summary Plan Description (For U.S. Employees Only), Effective January 1,

2019, Section B” document (“2019 SPD”). (Compare Beckley Decl., Ex. 1, with Winters Decl.,

Ex. A). Moreover, the two plan documents differ in ways that are material to the resolution of

the summary judgment motion.

       For example, under the “Additional Provisions for Employees of Acquired Companies”

section in the 2019 SPD proffered by Liberty Mutual, it states:

       Effective February 1, 2019, former Safeco employees who (1) transitioned to Liberty
       Mutual on January 1, 2009; (2) have at least 10 years of continuous service with Liberty
       Mutual; (3) have attained age 55; and (4) are enrolled in the Plan immediately prior to
       retirement will be eligible for retiree health benefits under the Liberty Mutual Retiree
       Health Plan. Note: Eligibility for cost sharing is based on your most recent hire date of
       January 1, 2009 and does not include any employment service with Safeco prior to
       January 1, 2009.

(Beckley Decl., Ex. 1 at B-60). Under the “Additional Provisions for Employees of Acquired

Companies” section in the 2019 SPD proffered by Turner, however, it states:

       Safeco employees employed with Safeco as of January 1, 2009 receive credit for prior
       employment service with Safeco for eligibility purposes only.

       Former grandfathered employees of Safeco Corporation (i.e., employees who were hired
       prior to January 1, 2004, were at least age 36 as of December 31, 2004 and whose age
       plus years of service at Safeco added up to at least 75 on December 31, 2004) and
       subsidiaries who transitioned to Participating Employers on January 1, 2009 who retire
       after December 31, 2013, will receive credit for purposes of eligibility and cost-sharing
       based on the following:

 Grandfathered Age and Service Points as            Younger than Age 65
 of 12/31/2004

                                                2
           Case 1:20-cv-11530-FDS Document 45 Filed 05/25/21 Page 3 of 3




    87 or more                                                 Company contribution category: 85
                                                               Credited service for multiplier1: 35
    82 through 86                                              Company contribution category: 85
                                                               Credited service for multiplier1: 32
    78 through 81                                              Company contribution category: 80 to 84
                                                               Credited service for multiplier1: 22
    75 through 77                                              Company contribution category: 70 to 74
                                                               Credited service for multiplier1: 12
1
 In the event that eligible credited service from January 1, 2009 forward is greater, the credited service can increase
up to a maximum of 35 years of credited service

(Winters Decl., Ex. A at B-60).

         The record is not clear as to whether Turner qualifies as a “former grandfathered

employee” of Safeco under his version of the 2019 SPD, but if he does then that plan would

appear to produce a different cost-sharing arrangement than does Liberty Mutual’s version of the

2019 SPD. “The only SPD that matters is the operative 2019 SPD.” (Def. Reply at 13). But the

Court cannot ascertain on this record which version of that document is genuine, or was

operative at the relevant time. Thus, there are genuine issues of material fact that preclude

granting summary judgment, at least on the present record. See Fed. R. Civ. P. 56.

         For the foregoing reasons, defendants’ motion for summary judgment will be denied

without prejudice to its renewal.

So Ordered.


                                                                 /s/ F. Dennis Saylor IV______________
                                                                 F. Dennis Saylor IV
Dated: May 25, 2021                                              Chief Judge, United States District Court




                                                           3
